Citation Nr: 0722371	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  02-17 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for Crohn's disease, 
claimed as due to Agent Orange exposure.

2.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for hepatitis C based on VA 
surgical treatment in July 1997.


REPRESENTATION

Appellant represented by:	Phillip J. Infantino, III, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to May 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating action in which 
the RO: (1) denied the veteran's petition to reopen his claim 
for service connection for Crohn's disease, claimed as due to 
Agent Orange exposure; (2) denied his claim for service 
connection for hepatitis C; and (3) denied his claim for 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
hepatitis C, based on VA surgery in July 1997.  The veteran 
filed a notice of disagreement (NOD) in October 2001, and the 
RO issued a statement of the case (SOC) in September 2002.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in November 2002.

In September 2003, the veteran testified during a Board 
hearing before the undersigned Veterans Law Judge in 
Washington, D.C.; a transcript of the hearing is of record.  
During the hearing, the veteran withdrew from appeal his 
claim for service connection for hepatitis C; hence, the only 
matters remaining on appeal are those set forth on the title 
page.
 
In June 2004, the Board remanded these matters to the RO (via 
the Appeals Management Center (AMC) in Washington, DC) for 
further action.  After accomplishing the requested action to 
the extent possible, the RO continued the denial of each 
claim (as reflected in the November 2005, December 2005 and 
January 2006 supplemental SOC (SSOC)) and returned the 
matters to the Board for further appellate consideration.  

In May 2006, the Board reopened the claim for service 
connection for Crohn's disease and remanded to the RO, via 
the AMC, the claim for service connection, on the merits, 
along with the section 1151 claim, for additional 
development.  After completing the requested action, the RO 
denied both claims (reflected in a February 2007 SSOC).  
After the veteran submitted additional evidence regarding the 
claim for service connection for Crohn's disease, the RO 
continued the denial of this claim in an April 2007 SSOC, and 
returned these matters to the Board for further appellate 
consideration.
 

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  As the veteran had active service in the Republic of 
Vietnam during the Vietnam era, he is presumed to have been 
exposed to herbicide agents, including Agent Orange.

3.  Crohn's disease is not on the list of those disease 
presumed due to herbicide exposure and VA has determined that 
a presumption of service connection is not warranted based on 
exposure to herbicides used in Vietnam for gastrointestinal 
disorders.

4.  The most persuasive medical opinion on the question of 
nexus indicates that the veteran's Crohn's disease is not 
related to Agent Orange exposure, and there is no competent 
evidence that this disease is otherwise related to service.

5.  The most persuasive medical opinion on the question of 
causation reflects that any hepatitis C infection was not 
caused by the 1997 VA hip replacement surgery, and there is 
no competent evidence indicating that the proximate cause of 
any hepatitis C infection was carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA surgeons, or that it was due to an 
event not reasonably foreseeable.

CONCLUSIONS OF LAW

1.  The criteria for service connection for Crohn's disease, 
to include as due to Agent Orange exposure, are not met.  38 
U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307(a)(6), 3.309(e) 
(2006).

2.  The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for hepatitis C as a result 
of VA surgical treatment in July 1997, are not met.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361, 3.800 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id.; see also Pelegrini, 18 Vet. 
App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a July 2006 letter, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the claims for service connection for 
Crohn's disease and entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for hepatitis C, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claims.  
The July 2006 letter also informed the veteran how disability 
ratings and effective dates are assigned and the type of 
evidence that impacts those determinations.  After issuance 
of each notice described above, and opportunity for the 
veteran to respond, the February 2007 reflects readjudication 
of each of the claims, and the April 2007 SSOC reflects 
readjudication of the claim for service connection for 
Crohn's disease.  Hence, the veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records and post-service private medical 
records, VA outpatient treatment (VAOPT) records, and reports 
of VA examination, as well as hearing testimony and 
statements by the veteran and by his representative, on his 
behalf.

The RO also sought the records of the Portsmouth Naval 
Medical Center to which the veteran referred at the Board 
hearing, but was informed that they did not have these 
records and was advised to request them from the National 
Personnel Records Center (NPRC).  The RO then made multiple 
requests to the NPRC for these records, which indicated that 
it did not have them.  The RO subsequently concluded that it 
had exhausted further efforts to obtain these records would 
be futile and explained its reasons for so concluding in a 
September 2005 memorandum to the file.  As the RO complied 
with its duty to assist the veteran in obtaining these 
records (see 38 C.F.R. § 3.159(c)(2) (2006)), the Board finds 
that no further action I this regard is warranted.. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Crohn's Disease

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2006).

If a veteran was exposed to an herbicide agent during 
service, the following diseases are presumed service- 
connected even if there is no record of such disease during 
service, provided that the requirements of 38 C.F.R. § 
3.307(a)(6)(ii) and 38 C.F.R. § 3.307(d) regarding the time 
in which the disabilities must manifest and the rebuttal of 
the presumption are also satisfied: chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia, diabetes mellitus type II, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
carcinomas. 38 C.F.R. § 3.309(e) (2006).  An herbicide is 
defined to include Agent Orange, and there is a presumption 
of exposure to herbicides for all veterans who served in 
Vietnam during the Vietnam War.  See 38 C.F.R. §§ 
3.307(a)(6)(i), (iii) (2006).  Thus, a presumption of service 
connection arises for a Vietnam veteran (presumed exposed to 
Agent Orange) who develops one of the conditions listed in 38 
C.F.R. § 3.309(e) (2006).

The veteran's service record reflects that he served in 
Vietnam; thus he is presumed to have been exposed to Agent 
Orange.  See 38 C.F.R. § 3.307(a)(6)(iii) (2006). However, 
the Crohn's disease for which service connection is sought is 
not among those, listed in 38 C.F.R. § 3.309(e), that is 
recognized by VA as being etiologically related to herbicide 
exposure; as such, the veteran is not entitled to presumptive 
service connection on this basis.  

The veteran and his representative have submitted a May 1990 
report regarding the association between adverse health 
effects and exposure to Agent Orange by Admiral Zumwalt.  In 
that report, Admiral Zumwalt concluded that there was 
adequate evidence for the Secretary to conclude that it is at 
least as likely as not that there is a relationship between 
exposure to Agent Orange and gastrointestinal disease.  
Crohn's disease is a gastrointestinal disease; thus, the 
veteran and his representative argue that service connection 
should be granted for the veteran's diagnosed Crohn's disease 
based on his presumed exposure to Agent Orange.  However, VA 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which it 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).  Most 
recently, VA reiterated that it has determined that a 
presumption of service connection is not warranted based on 
exposure to herbicides used in Vietnam for gastrointestinal 
disorders, based on the Secretary's conclusion that the 
credible evidence against an association between herbicide 
exposure and gastrointestinal disease outweighs the credible 
evidence for such an association and he has therefore 
determined that a positive association does not exist.  72 
Fed. Reg. 32395, 32403 (June 12, 2007).  VA also reiterated 
that a presumption of service connection is not warranted 
based on exposure to herbicides used in Vietnam for any 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
Id. at 32395.  Thus, the veteran's Crohn's disease cannot be 
presumed to be service connected based on his exposure to 
Agent Orange in Vietnam.

Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to Agent Orange may be 
established by showing that a disorder resulting in 
disability or death was in fact causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) 
(citing 38 U.S.C.A. §§ 1113(b) and 1116 (West 2002 & Supp. 
2006), and 38 C.F.R. § 3.303 (2006).  In this case, there are 
multiple, and differing, medical opinions as to whether the 
veteran's Crohn's disease is related to his Agent Orange 
exposure.  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)). The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995). However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

In the present case, Dr. Lee, a VA physician, wrote three 
letters as to the veteran's Crohn's disease.  In February 
2004, Dr. Lee wrote that the veteran had Crohn's disease 
"that possibly could be related to his history of Agent 
Orange exposure."  Dr. Lee wrote in December 2005 that the 
veteran had been diagnosed with Crohn's disease in 1977, 
described the severity of the Crohn's disease since that 
time, and concluded, "I can say with medical certainty that 
Crohn's is a chronic condition and that [the veteran] will 
have problems with this disease for the rest of his life."  
Finally, in July 2006, Dr. Lee noted that the veteran had 
requested his opinion regarding Agent Orange exposure as a 
causative agent of his Crohn's disease; that he was not a 
gastroenterologist or expert in regard to Agent Orange but 
that he was aware of Agent Orange causing several medical 
conditions and that Admiral Zumwalt's report suggested that 
gastrointestinal disease is related to Agent Orange exposure.  
He concluded that he was not aware of any definitive studies 
linking Agent Orange to Crohn's disease but that, given the 
known myriad effects of Agent Orange, it is at least as 
likely as not that Agent Orange exposure "could be a 
causative agent for Crohn's disease."

Dr. Lee's opinions do not constitute persuasive evidence to 
support the veteran's argument that his Crohn's disease is 
related to Agent Orange exposure.  The only times that Dr. 
Lee opined as to the etiology of the veteran's Crohn's 
disease, his opinion was ambivalent.  He stated that the 
veteran's Crohn's disease "possibly could" be related to 
his Agent Orange exposure and that it was at least as likely 
as not that Agent Orange "could be" a causative agent of 
Crohn's disease.  In both cases, the language that Dr. Lee 
used was too speculative to provide the degree of certainty 
required for medical nexus evidence.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 
Vet. App. 124, 127-28 (1998), quoting Obert, 5 Vet. App. at 
33.  The only time that Dr. Lee used definitive language was 
when he stated with medical certainty that the veteran's 
Crohn's disease was chronic and he would have it for the rest 
of his life.  However, this non-speculative statement did not 
address the issue of the etiology of the veteran's Crohn's 
disease.

Another opinion submitted in support of the veteran's claim 
was that of Dr Voss, also a VA physician.  Dr. Voss cited 
Admiral Zumwalt's statement that there was adequate evidence 
to conclude that there is a relationship between exposure to 
Agent Orange and gastrointestinal disease and concluded, "As 
this report names gastrointestinal disease and [the veteran] 
suffers from a chronic gastrointestinal disease, it is at 
least as likely as not that [the veteran]'s Crohn's disease 
is related to Agent Orange."  

By contrast, the physician who performed a December 2006 VA 
examination indicated that he reviewed the veteran's service 
medical records and VA and private medical records, and 
concluded that, "The veteran's Crohn's disease is not caused 
by or a result of his herbicide exposure."  His opinion was 
based on his review of the current literature, including a 
2004 update of regarding Veterans and Agent Orange by the 
Board on Health Promotion and Disease Prevention, and the 
September 1998 "Military History of patient with 
inflammatory bowel disease: an epidemiological study among 
U.S. Veterans," from the American Journal of 
Gastroenterology.  He also noted that he had reviewed Dr. 
Lee's statement and that Dr. Lee had indicated that there are 
no definitive studies linking Agent Orange to Crohn's 
disease. 

Weighing the opinions of Dr. Voss and the December 2006 VA 
examining physician, the Board notes that Dr. Voss simply 
cited the general conclusion of the Zumwalt report and 
asserted, without explaining why, that the general 
conclusions of the report applied in this specific case.  In 
contrast, the physician who authored the December 2006 
opinion cited multiple studies that were more recent than the 
Zumwalt report, indicated that he had reviewed the service 
and post-service medical records including Dr. Lee's 
statement, and that there were no definitive studies linking 
Agent Orange to Crohn's disease.  In light of the more recent 
and broader array of general medical treatises consulted by 
the author of the December 2006 opinion, as well as his more 
thorough review of the veteran's service and post-service 
medical records, the Board finds that, of the two opinions 
directly addressing the relationship between the veteran's 
Crohn's disease and his presumed Agent Orange exposure, the 
VA examiner's opinion is entitled to greater probative weight 
than the opinion of Dr. Voss.

The Board also points out that the medical evidence does not 
otherwise establish a relationship between the veteran's 
Crohn's disease and his service.  The only complaint, 
finding, or diagnosis of an intestinal problem during service 
is reflected in the October 1968 treatment note indicating 
that the veteran had suffered from diarrhea, stomach cramps, 
nausea, and sore throat for two days, that his symptoms 
gradually improved, and the diagnosis of intestinal 
influenza.  All systems were normal on the May 1969 
separation examination, including the abdomen and viscera, 
endocrine, and genitourinary systems.  Moreover, the first 
diagnosis of Crohn's disease is in the November to December 
1977 VA hospital discharge summary, and the veteran stated at 
the hearing that he first had intestinal problems in 1976, 
seven years after service.


In addition to the medical evidence, the Board has considered 
the assertions of the veteran and his representative, 
advanced during the Board hearing and elsewhere, as regards 
the etiology of the veteran's Crohn's disease.  However, as 
laypersons without the appropriate medical training and 
expertise, neither veteran nor his representative is 
competent to offer an opinion on such a medical matter.  See 
Bostain, 11 Vet. App. at 127, citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, any 
lay assertions in this regard have no probative value.  The 
Board also points out that the fact that the veteran and his 
representative cited Dr. Zumwalt's conclusions in support of 
their arguments-when such conclusions were made regarding 
the general relationship between Agent Orange and Crohn's 
disease, and do not address the relationship between this 
veteran's Crohn's disease and Agent Orange exposure-does not 
add to the probative value of the lay assertions as to 
etiology.

For all the foregoing reasons, the claim for service 
connection for Crohn's disease must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the veteran's claim, that doctrine is not for 
application. See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

III.  Compensation benefits pursuant to 38 U.S.C.A. § 1151 

The veteran filed his claim for section 1151 compensation 
benefits in August 2000.

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 
1151.  See Section 422(a) of Pub. L. No. 104-204.  Under the 
applicable criteria in effect for claims filed on or after 
October 1, 1997, compensation under 38 U.S.C.A. § 1151 is 
awarded for a veteran's qualifying additional disability in 
the same manner as if such additional disability was service 
connected.  A qualifying disability is one which is not the 
result of a veteran's willful misconduct, and which was 
caused by hospital care, medical or surgical treatment, or 
examination furnished him under any law administered by VA, 
and the proximate cause of the disability was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2006).

During the pendency of this claim, the regulation 
implementing the provisions of 38 U.S.C.A. § 1151 changed.  
Such claims previously were adjudicated under 38 C.F.R. § 
3.358 (a regulation that the RO initially considered in 
adjudicating the claims).  However, VA subsequently 
promulgated 38 C.F.R. § 3.361 to implement the provisions of 
the revised statute; this regulation, also applicable to 
claims for compensation benefits, pursuant to 38 U.S.C.A. § 
1151, filed on or after October 1, 1997 is effective as of 
September 2, 2004. See 69 Fed. Reg. 46,426 (Aug. 3, 2004).

Generally, where there is no indication that the revised 
criteria are intended to have retroactive effect, VA has a 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new 
provisions, and to consider the revised criteria for the 
period beginning on the effective date of the new provisions.  
See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 
2000 (2000) and 7-2003 (2003).  Here, however, the added 
provisions of 38 C.F.R. § 3.361 are virtually identical to 
those of 38 C.F.R. § 3.358, in many respects, and merely 
implement the provisions of 38 U.S.C.A. § 1151 pertaining to 
claims filed on or after October 1, 1997.  As such, the Board 
finds that there is no due process bar to the Board also 
applying the provisions of 38 C.F.R. § 3.361 in evaluating 
the claim.

To determine whether a veteran has an additional disability, 
VA compares his condition immediately before the beginning of 
the hospital care, medical or surgical treatment, or 
examination upon which the claim is based to his condition 
after such care, treatment, or examination.  VA considers 
each involved body part separately. See 38 C.F.R. § 3.361(b) 
(2006).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability. Merely 
showing that he received care, treatment, or examination and 
that he has an additional disability does not establish 
cause.  See 38 C.F.R. § 3.361(c)(1) (2006).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. See 38 C.F.R. § 3.361(c)(2) 
(2006).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  See 38 
C.F.R. § 3.361(c)(3) (2006).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  See 38 C.F.R. § 3.361(d) (2006).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
his additional disability (as explained in 38 C.F.R. § 
3.361(c)); and VA (i) failed to exercise the degree of care 
that would be expected of a reasonable health care provider; 
or (ii) furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, his representative's informed consent.  
See 38 C.F.R. § 3.361(d)(1) (2006).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen. The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2006).

The veteran contends that he currently suffers from hepatitis 
C as a result of blood transfusion during hip replacement 
surgery at a VA hospital in July 1997.  Treatment and 
recovery were unremarkable.  The July 1997 operation report 
indicated that the veteran tolerated the procedure without 
any complications and was taken to the recovery room in 
stable condition.  The July 1997 discharge summary noted 
that, following an uncomplicated surgery the veteran was 
noted to have a hemoglobin reading of 7.3, which required 
additional blood transfusions.  Pain control was an issue, 
for which medication was administered, and the veteran's 
condition was improved when he was discharged to home on 
postoperative day number five.  Laboratory data was within 
normal limits and urinalysis was negative.

Blood tests performed in March 2001 were positive for 
hepatitis C antibody.  A needle liver biopsy performed in 
February 2002 produced a diagnosis of chronic hepatitis C, 
with minimal activity and no fibrosis and moderate steatosis.

A December 2003 VAOPT record of an examination includes a 
notation that the veteran had "somewhat abnormal" liver 
function tests.  The physician noted that three quantitative 
viral loads suggested that the veteran might not have 
hepatitis C.  A qualitative hepatitis C test was obtained and 
reported as negative.  In February 2004, Dr. Lee, the same 
physician who recorded the December 2003 VAOPT record, 
commented that the veteran "has hepatitis C that he may have 
contracted during surgery for hip repair in 1996 [sic]."  As 
noted above, the veteran's hip surgery was in 1997.

In August 2005, a VA physician who is a specialist in 
infectious diseases, offered a medical opinion.  She noted 
that the veteran had positive antibody tests for hepatitis C 
in March 2000 and March 2001.  Significantly, however, she 
also noted that positive antibody tests indicate exposure to 
hepatitis C but do not reveal any chronic viral infection.  
Chronic viral infection is diagnosed by demonstrating 
hepatitis C virus in the blood with a test known as viral 
load, of which there are two types, quantitative and 
qualitative.  The physician noted three negative quantitative 
viral load tests administered from November 2001 to June 2003 
as well as a negative qualitative viral load test done in 
February 2002.  According to the physician, those findings 
indicate that while the veteran may have been exposed to 
hepatitis C virus, he does not have the infection.  
Consequently, according to the physician, there is no 
hepatitis infection caused or resulting from VA surgery in 
1997.  Moreover, the physician noted that blood products have 
been tested for hepatitis C since 1992.  She concluded that a 
chronic hepatitis C infection was not caused by or a result 
of VA's July 1997 surgery, and it was not at least as likely 
as not that the veteran was exposed to hepatitis C during the 
surgery.  In a December 2006 note in response to a question 
asked pursuant to the Board's May 2006 remand, the same 
physician stated that she had reviewed the February 2002 
biopsy and that it did not change her above stated opinion.

As noted, the Board may appropriately favor the opinion of 
one competent medical authority over another (see Owen, 7 
Vet. App. at 433), and the weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal, 5 Vet. App. at 461; Sklar, 5 Vet. App. 
at 146; Guerrieri, 4 Vet. App. at 470-71.  Applying these 
principles to the above facts, the Board finds that the 
August 2005 opinion of the VA infectious disease specialist, 
supplemented by her December 2006 note is entitled to greater 
weight than Dr. Lee's February 2004 opinion, for several 
reasons.  Dr Lee's opinion was ambivalent, as he stated only 
that the veteran "may have" contracted hepatitis C from his 
hip replacement surgery.  Such language is too speculative to 
provide the degree of certainty required for medical nexus 
evidence.  See Stegman, 3 Vet. App. at 230; Bostain, 11 Vet. 
App. at 127-28.  Moreover, he did not explain the reasons for 
his conclusion.  In contrast, the VA infectious disease 
specialist's August 2005 opinion, which was preceded by 
claims file review, was comprehensively supported with 
respect to clinical blood tests, including, as reflected in 
the December 2006 follow-up note, the February 2002 needle 
biopsy.

Thus, the most persuasive medical opinion to address the 
question of causation indicates that any hepatitis C 
infection was not caused by the 1997 VA hip replacement 
surgery, and there is no competent evidence indicating that 
the proximate cause of any hepatitis C infection was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
surgeons, or that the hepatitis C was due to an event not 
reasonably foreseeable.

The Board has also considered the assertions of the veteran 
and his representative advanced in connection with the claim.  
However, this claim turns on medical matters, including the 
etiology of any hepatitis C and whether there was fault on 
VA's part, and whether the resulting disability was a 
foreseeable event.  As indicated above, as laypersons without 
the appropriate medical training and expertise, neither the 
veteran nor his representative is competent to provide a 
probative opinion on such a matter.  See, e.g., Bostain v. 
West, 11 Vet. App. at 127.  

Under these circumstances, the Board must conclude that the 
criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for hepatitis C based on VA 
surgical treatment in July 1997, are not met, and the claim 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.


ORDER

Service connection for Crohn's disease, to include as due to 
Agent Orange exposure, is denied.

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for hepatitis C based on VA 
surgical treatment in July 1997, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


